Citation Nr: 0124057	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  96-48 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1944 to 
June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's request to reopen a 
claim of entitlement to service connection for diabetes 
mellitus.  The veteran subsequently perfected this appeal.

In April 1999, the Board reopened the veteran's claim and 
remanded the case to the RO for additional development.  In 
April 2001, upon completion of the required development, the 
RO issued a supplemental statement of the case (SSOC) which 
continued the denial of service connection for diabetes 
mellitus.  The case has since been returned to the Board.

As indicated, the veteran's claim of entitlement to service 
connection for diabetes mellitus was reopened by the Board in 
April 1999.  Accordingly, the issue currently before the 
Board is one of basic entitlement to service connection for 
diabetes mellitus.


FINDINGS OF FACT

1) The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2) Upon examination for enlistment in May 1944, urinalysis 
was negative for the presence of sugar and diabetes 
mellitus was not noted.

3) The veteran was diagnosed as having diabetes mellitus in 
November 1944.

4) The veteran currently has insulin dependent diabetes 
mellitus.
CONCLUSIONS OF LAW

1) The record does not contain clear and unmistakable 
evidence that diabetes mellitus existed prior to service 
and the presumption of soundness with regard to that 
disability is not rebutted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

2) Diabetes mellitus manifested itself during active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The RO has not yet considered the veteran's claim in the 
context of the new law and therefore it is necessary to 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of her claim, 
without first remanding it to the RO for further development.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of 
the favorable decision below, the veteran is not prejudiced 
by the Board's consideration of the claim at this time and 
there is no reason to return the case to the RO solely for 
the consideration of the law's implications.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service Connection/Presumption of Soundness

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  Only conditions recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2001).

To rebut the presumption of soundness, there must be clear 
and unmistakable evidence that a condition existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20 (1993) 
(tentative diagnosis three weeks after induction and a final 
diagnosis four months after induction do not in themselves 
clearly and unmistakably show that disease existed before 
service).  If a veteran's condition is first diagnosed while 
in service, the burden of proof is on the government to rebut 
the presumption of soundness and this burden is a 
"formidable one."  Id. at 27.

In Miller v. West, 11 Vet. App. 345 (1998), the veteran 
sought service connection for a psychiatric disorder.  
Examination at induction noted the veteran had previously 
suffered from "depression or excessive worry" but no 
psychiatric condition was noted.  Id. at 346.  The Board 
determined that the presumption of soundness had been 
rebutted and relied on a psychiatric evaluation report and a 
medical board report which indicated the veteran's 
psychiatric condition preexisted service.  Id. at 347.  The 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) found that these 
reports were "not supported by any contemporaneous clinical 
evidence or recorded history in the record" and further 
stated that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Id. at 348.

In Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed the presumption of soundness and whether 
it could be rebutted by a medical professional's after-the-
fact opinion regarding the probable onset of the disease or 
condition.  In Harris, the veteran sought service connection 
for retinitis pigmentosa.  Id. at 1348.  The veteran's 
entrance examination did not note this condition and 
therefore, the veteran was entitled to the presumption of 
soundness.  Id. at 1349.  Medical evidence in the record 
indicated that the veteran had an eight year history of poor 
night vision and that he had symptoms of night blindness from 
an early age.  Id.  On appeal, the veteran relied heavily on 
Miller and argued that contemporaneous clinical evidence or 
recorded history is necessary to satisfy the burden of 
rebutting the presumption of soundness.  Harris at 1350-51.  
The Federal Circuit, however, concluded that while 
contemporaneous clinical evidence or recorded history is 
often necessary to rebut the presumption of soundness, there 
is no law requiring such evidence and when "a later medical 
opinion is based on statements made by the veteran about the 
preservice history of his condition, contemporaneous clinical 
evidence and recorded history may not be necessary."  Id. at 
1351. 



Factual Background

In connection with employment at Allis-Chalmers Manufacturing 
Company, the veteran underwent urine tests in 1942, 1943 and 
1947 which were negative for sugar.  According to the medical 
director at Allis-Chalmers, based on the information in the 
veteran's employee medical records, it appears her diabetes 
developed sometime after May 1944 when the veteran left their 
employment to enter the service.

In May 1944, on examination for enlistment, the veteran's 
urine was negative for sugar and she was found physically 
qualified for service.  Diabetes mellitus was not noted at 
this time.  The veteran reported for active duty on October 
16, 1944, and on October 23, 1944, she underwent another 
examination at Camp Lejeune which noted glycosuria and found 
her not physically qualified for service.

On November 2, 1944, the veteran was diagnosed with diabetes 
mellitus.  On questioning, the veteran reported a history of 
thirst and some urinary frequency for the past two weeks.  
She further reported that she felt perfectly well and that 
she was not used to eating as many desserts as were served in 
the mess hall.  The examiner indicated that this condition 
did not exist prior to enlistment and that the veteran 
"presents a picture of early diabetes mellitus."  As the 
veteran's urinalysis was negative at enlistment and since her 
symptoms dated from her arrival, it was the examiner's 
opinion that the veteran be transferred to the Naval Hospital 
for further study and disposition.  She was still considered 
a recruit in status.

In May 1945, the veteran was discharged to duty under 
treatment and to appear before a Board of Medical Survey.  
The discharge summary noted that the veteran had reported an 
increase in thirst for several months and that for two months 
prior to admission she had noticed frequency of urination and 
nocturia of one to two times.  

Subsequently, a Board of Medical Survey determined that the 
veteran had diabetes mellitus and was disqualified from 
active duty.  It was the Board of Medical Survey's opinion 
that her diabetes existed prior to enlistment and was not 
incurred in the line of duty.  The veteran was discharged in 
June 1945.

The veteran sought service connection for diabetes mellitus 
and was initially denied in June 1945.  The veteran's claim 
was reopened and in January 1980, the Board denied the 
veteran's claim, finding that "[d]iabetes mellitus clearly 
and unmistakably existed prior to the veteran's service."  
In making this determination, the Board found that the 
information recorded in November 1944 and May 1945 reflected 
that the veteran had symptomatology classically associated 
with diabetes before service.  Additionally, the Board 
considered the nature of the disease, contemporaneously 
recorded statements by the veteran and the detection of 
glycosuria when reporting for training, and determined the 
presumption of soundness was effectively rebutted.  The Board 
further determined that the veteran's diabetes mellitus was 
not aggravated by military service.  The three signatories 
included one physician.  

In April 1997, the veteran underwent a VA examination in 
connection with her claim.  Upon review of the veteran's 
claims folder, it was the examiner's opinion that the veteran 
"likely as not likely had diabetes mellitus before 10/16/44.  
Urine tests negative for glucose would not necessarily 
exclude the diagnosis of Diabetes Mellitus."  

In December 1999, in accordance with the April 1999 Board 
remand, the veteran's claims folder was extensively reviewed 
by a VA endocrinologist who indicated there was good evidence 
in the veteran's claims folder that she has had active 
diabetes since 1944.  It was the reviewing physician's 
opinion that the veteran:

...had a typical course (natural history) 
in the development of Diabetes Mellitus.  
For months (to years) prior to a 
precipitant causing Diabetes Mellitus to 
be manifest, the underlying 
pathophysiology was there.  Namely, the 
lowering of endogenous insulin level (as 
a result of insulinitis-an antibody 
against different components of the beta 
cell that produces insulin) was occurring 
for months prior to [the veteran] joining 
the military on October 16, 1944.

Consequently, [the veteran] had the 
underlying pathophysiology (lowering 
insulin levels) that would lead to 
diabetes mellitus before October 16, 
1944, but she did not have enough 
symptomatology to come to medical 
attention.  Therefore, diabetes mellitus 
as a diagnosis clearly did not exist 
prior to joining the military although 
she did have subclinical diabetes 
mellitus prior to her inducting into the 
military on October 16, 1944.

Analysis

Diabetes mellitus was not noted on the veteran's enlistment 
examination and therefore, she is entitled to the presumption 
of soundness.  This presumption can only be rebutted by clear 
and unmistakable evidence that diabetes mellitus preexisted 
service. 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).

As discussed, the record contains a November 1944 examination 
report which indicates diabetes mellitus did not exist prior 
to enlistment, a May 1945 Report of Medical Survey which 
finds that diabetes mellitus preexisted service, an April 
1997 VA examination which indicates it is as "likely as not 
likely" that the veteran had diabetes before reporting for 
active duty, and a December 1999 endocrinology opinion that 
while the underlying pathophysiology was present before 
October 1944, diabetes as a diagnosis clearly did not exist 
prior to joining the military. 

There is no contemporaneous clinical evidence of record to 
support the conclusion that the veteran's diabetes mellitus 
existed prior to enlistment.  See Miller, supra.  Medical 
reports from Allis-Chalmers indicate the veteran's urine was 
negative for sugar in 1942 and 1943.  On examination in 
connection with enlistment, the veteran's urine was negative 
for sugar and diabetes was not noted.  The Board acknowledges 
that the veteran reported a history of increased thirst and 
urinary frequency and that these are considered symptoms of 
diabetes.  
 
As indicated, contemporaneous clinical evidence is not always 
necessary and it is possible for the presumption of soundness 
to be rebutted by an after-the-fact medical opinion.  See 
Harris, supra.  The record contains two of these later 
opinions (April 1997 and December 1999); however, neither 
opinion states with any certainty that diabetes mellitus 
existed before service.  One opinion states it is as "likely 
as not likely" and the other opinion indicates that although 
the underlying pathophysiology existed prior to active duty, 
diabetes as a diagnosis clearly did not exist prior to 
service.  The Board finds that these medical opinions cast 
serious doubt as to whether diabetes mellitus clearly and 
unmistakably existed prior to active duty.

Accordingly, based on the medical opinions of record, it is 
the Board's opinion that the presumption of soundness has not 
been rebutted by clear and unmistakable evidence.  In making 
this determination, the Board recognizes that in 1980 the 
Board, with one of the signatories a physician, found that 
diabetes clearly and unmistakably existed prior to service.  
At this time, however, the Board has the benefit of the April 
1997 examination report and the December 1999 endocrinology 
opinion.  These opinions are based on a thorough review of 
the veteran's claims folder and in considering these 
opinions, it cannot be determined that the veteran's diabetes 
mellitus "clearly and unmistakably" existed prior to 
service. 

The veteran currently has diabetes mellitus which manifested 
itself during service and did not clearly and unmistakably 
exist prior to service.  As such, service connection is 
warranted.  See 38 C.F.R. § 3.303 (2001).



ORDER

Service connection for diabetes mellitus is granted.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

